Citation Nr: 1531445	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  14-08 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for the Veteran's cause of death.

2.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to December 1958, October 1981 to October 1984, and November 1984 to March 1985.  He died on January [redacted], 2010, and the appellant is his surviving spouse.  See June 2013 administrative decision (recognizing the appellant as the surviving spouse).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In a July 2013 rating decision, the RO denied entitlement to service connection for the Veteran's cause of death.  In a July 2013 administrative decision, the RO denied entitlement to burial benefits.  The appellant appealed both issues in a September 2013 notice of disagreement.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her March 2014 substantive appeal, the appellant requested a Board hearing via videoconference, which was scheduled for December 2014.  In November 2014, the appellant informed that she would not be able to appear at the December 2014 hearing and requested that a new hearing be scheduled.  See November 2014 letter (in VBMS).  She reiterated her request in a March 2015 motion.  As the requested hearing has not yet been conducted, the RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board hearing via videoconference before a Veterans Law Judge.  Notice of the hearing must be sent to the Veteran at his current mailing address.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




